Citation Nr: 0215607	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  96-22 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the right tibia and fibula.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to June 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision by the 
RO that denied an evaluation in excess of 10 percent for 
residuals of a fracture of the right tibia and fibula.  In 
September 1996 the veteran appeared and gave testimony at a 
hearing before a hearing officer at the RO.  A transcript of 
this hearing is of record.  

The Board remanded this case to the RO in May 2000 for 
further development that has now been completed.  The issue 
of entitlement to an evaluation in excess of 10 percent for 
the residuals of a fracture of the right tibia and fibula is 
before the Board for further appellate consideration at this 
time.  



FINDING OF FACT

The residuals of a fracture of the right tibia and fibula 
consist of mild degenerative arthritis in the right ankle and 
right knee with complaints of pain and swelling in the knee 
and ankle, slight limitation of right ankle motion and full 
and painless range of right knee motion; the veteran's right 
knee and ankle are stable.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of fractures of the right tibia and fibula have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71(a), Diagnostic Code 5262 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), was signed into 
law.  This provision was codified at 38 U.S.C.A. § 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim.  The Act provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The RO was cognizant of the provisions of the VCAA at the 
time it last adjudicated the veteran's current claim for an 
increased rating for the residuals of a fracture of the right 
tibia and fibula in April 2002, and it is the opinion of the 
Board that no further action by the RO is necessary to comply 
with the VCAA in regard to this particular claim.  

The Board notes in this regard that in a statement of the 
case dated in April 1996 and in three subsequent supplemental 
statements of the case, the veteran has been informed of the 
criteria for an increased rating for the residuals of 
fractures of the right tibia and fibula.  He was thereby 
informed of the evidence needed to substantiate his claim.  
In a June 2000 letter, he was informed of what evidence he 
was responsible for obtaining.

It is also noted that, in September 1996, the veteran 
provided testimony to a hearing officer at the RO that is 
pertinent to this claim.  Pursuant to the Board's remand of 
May 2000, the veteran has been afforded recent VA medical 
examinations of his right lower leg that have provided recent 
clinical information necessary to the adjudication of his 
claim for an increased rating for residuals of a fracture of 
the right tibia and fibula.  It does not appear that any 
clinical evidence relevant to this claim is available, but 
not associated with the claims folder.  

Because VA has complied with the notice requirements of the 
VCAA, afforded necessary examinations, and since there is no 
known outstanding and available evidence there is no 
reasonable possibility that further efforts could aid in 
substantiating the veteran's claim for an increased in his 
right leg disability.  38 U.S.C.A. § 5103A(a)(2).

The Board will therefore proceed to consider the merit of 
this claim on the basis of the evidence currently of record.  

                                                           I. 
Factual Basis

Review of the veteran's service medical records revealed that 
the veteran was involved in an October 1962 automobile 
accident and sustained injuries that included a fracture of 
the right tibia and fibula.  The veteran thereafter underwent 
open reduction and fixation of his right leg fracture and 
recovery was described as uneventful.  

In a rating action dated in January 1968, service connection 
was granted for the residuals of this injury and a 
noncompensable disability rating was assigned, effective 
December 19, 1967.  After VA examination in June 1993 the RO, 
in a rating of August 1993, increased the evaluation for the 
veteran's right leg disability to 10 percent disabling, 
effective December 12, 1991.  

VA clinical records reflect occasional treatment during the 
1990s for complaints of pain in the right lower extremity.  

During a September 1996 hearing at the RO, the veteran gave a 
history of an inservice injury to his right lower extremity.  
It was indicated that the veteran's right leg was shorter 
than his left and he complained of constant pain and swelling 
from the right ankle down since 1994.  The veteran also 
reported that his right ankle was weak and stiff and caused 
buckling of the right leg once or twice a month.  Nerve 
damage to the right foot was also reported and the veteran 
said that he had diminished sensation in the right foot.  The 
veteran said that he used a cane and walked daily to exercise 
and strengthen his right leg.  

On an October 1996 VA examination the veteran's complaints 
included pain and numbness in the right leg and foot.  
Evaluation revealed a mild degree of arthrosis in the right 
ankle.  There was 45 degrees of flexion in the right ankle 
compared with 70 degrees on the opposite side.  Extension in 
the right ankle was 5 degrees compared to 15 degrees on the 
opposite side.  Eversion in the right ankle was 0 degrees and 
inversion was 20 degrees compared to 40 degrees in the left 
ankle.  An x-ray showed a healed fracture of the distal 1/3 
of the right tibia and fibula with a bony bridge between the 
tibia and fibula at that level that prevented normal motion 
in the right ankle joint.  The diagnosis was spondylolysis of 
the L5 lumbar vertebrae with tibiofibular syndesmosis of the 
lower 1/3 and mild arthrosis of the ankle joint.  

During a VA examination conducted in March 1998, the veteran 
complained of numbness of the right foot, top and bottom, 
lateral thigh and pretibial area since 1994-1995.  He said 
that his right leg would swell after standing for any length 
of time and he also said that his lateral thigh was sensitive 
to touch.  It was reported that the veteran walked with a 
cane, had a limp, and occasionally experienced instability in 
the right leg.  Evaluation revealed a 1/2 inch shortening of 
the right leg.  Normal muscle strength in the right leg was 
reported, but there was hypoesthesia on the dorsum of the 
right foot.  There was a 2 and 1/2 inch healed scar on the 
medial parasellar tendon.  In addition, there was a 1-inch 
indentation with scar at the site of the compound fracture 
that was supple, nontender, and mobile.  

The veteran had normal foot strength of the dorsal and 
plantar flexors, inverters, and evertors.  The posterior 
tibial tendon was intact.  Bilateral pitting edema in the 
pretibial area was reported.  Ankle motion was 5 degrees of 
plantar flexion, bilaterally, and right dorsiflexion was to 
neutral on the right and 10 degrees on the left.  There was 
no right ankle instability and the ankle was perfectly 
stable.

An x-ray was questionable for any narrowing of the right 
ankle mortise.  There was no lipping or degenerative 
arthritic changes, except on the lateral view which revealed 
a little anterior lipping on the tibia.  There was a well-
healed supramalleolar fracture of the tibia and fibula with 
minimal offset, but anatomical alignment.  The distal 
fragment was said to displace slightly medial.  Ossification 
between the tibia and fibula with bony bridging was noted.  

The clinical impressions included healed compound 
supramalleolar fracture of the right tibia fibula with bony 
bridging across the interosseous membrane.  Other impressions 
included palpable lumbar disc disease with radiculitis in the 
right lower extremity and rule out diabetes mellitus with 
peripheral neuropathy.  The examiner noted that the veteran's 
fracture of the right tibia and fibula had healed with a 1/2 
inch shortening of the right leg.  It was noted that the 
veteran had been functional and ambulatory without external 
support until two years earlier when he began to use a cane 
because of pain in the low back and right leg, as well as 
numbness.  It was noted that the veteran's functional 
limitations were not due to the right leg fracture, but 
rather due to the low back and right leg symptoms with 
paresthesia.  

In a November 1998 statement, a VA physician reported that 
the veteran suffered from fairly severe pain in the right leg 
that was believed to be post-traumatic in origin.  Weight 
bearing exacerbated the pain.  

During an August 2000 VA examination the veteran said that 
his current treatment for his right lower extremity consisted 
of pain medication only with no surgery on his right lower 
extremity contemplated.  The veteran complained of swelling, 
clicking, popping and grinding in the right knee.  The 
veteran denied buckling of the knee.  He also complained of 
pain in the mid right tibia and numbness in the foot.  He 
reported swelling, clicking, popping, stiffness and 
instability in the right ankle.  

Evaluation revealed that the veteran's gait was antalgic to 
the right.  He displayed some stiffness in the right knee in 
his gait.  He refused to toe and heel walk.  There was full 
range of motion in the right knee at 140 degrees, and there 
was no instability or effusion.  Diffuse, non specific 
tenderness was noted in the right knee and there was some 
specific anteromedial joint line tenderness.  There was 
slight fullness, anteriorly at the knee.  The McMurray and 
Lachman tests were negative.  A well-healed and nontender 
scar was noted on the anterior knee.  There was a distal scar 
anteriorly on the right tibia and a small scar above the 
medial malleolus with a minimal soft tissue defect in this 
area. 

The tibia showed good alignment with no evidence of deformity 
in either the coronal or sagittal planes.  Motor strength in 
the right lower extremity was grossly normal.  There was 3 
degrees of dorsiflexion in the right ankle with 45 degrees of 
plantar flexion, 20 degrees of eversion and 30 degrees of 
inversion.  Decreased sensation to light touch in the right 
foot was noted.  Reflexes were 2+ bilaterally in the lower 
extremities.  It was reported that there was no evidence of 
excess fatigability, weakened movement or incoordination.  

X-rays showed mild degenerative joint disease in the right 
ankle and in the right knee.  The diagnoses included healed 
right tibia and fibula fracture, mild degenerative joint 
disease of the right ankle, and mild degenerative joint 
disease in the right knee.  Bilateral thigh meralgia 
paresthetica and mild peripheral neuropathy.  The arthritis 
in the veteran's right knee and right ankle was believed to 
be due to his fracture of the right tibia and fibula.  The 
meralgia paresthetica and peripheral neuropathy were 
considered to be unrelated to the right tibia and fibula 
fractures.  

On further VA examination conducted in November 2000 it was 
noted that the veteran did not use an ambulatory device.  The 
veteran had an enteralgic gait favoring the right leg.  On 
evaluation, the range of motion in the right knee was from 0-
140 degrees.  Dorsiflexion in the right ankle was described 
as normal with 20 degrees and plantar flexion was 45 degrees 
and normal.  The veteran's knee and ankle motions were 
unaffected by pain, weakness, fatigue, or lack of endurance.  
The diagnoses included status postoperative open reduction 
and internal fixation for distal tibial fracture, right, with 
residual subjective symptomatology.  

                                                      II. 
Legal Analysis.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate disability codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 
4.

The veteran's service connected residuals of a fracture of 
the right tibia and fibula cervical spine disability is 
currently assigned a 10 percent rating under the provisions 
of 38 C.F.R. § 4.71(a) Diagnostic Code 5262 which assigns a 
10 percent rating for impairment of the tibia and fibula with 
malunion causing slight ankle or knee disability.  Under this 
diagnostic code a 20 percent rating is assigned if there is 
impairment of the tibia and fibula with malunion causing 
moderate ankle or knee disability.  A 30 percent rating is 
warranted under the provisions of Diagnostic Code 5262 if 
there is impairment of the tibia and fibula resulting in 
marked knee or ankle disability.  

Recent evaluations of the veteran's right lower leg have 
indicated some restriction of dorsiflexion in the veteran's 
right ankle, although normal right ankle motion was 
demonstrated on his most recent.  However, no instability or 
weakness was clinically demonstrated in the right ankle on 
the most recent VA examination conducted in November 2000.  
It has also been noted that there is no additional disability 
in the right ankle due to fatigue, weakness, or lack of 
endurance.  

In view of these findings the Board concludes that the 
veteran's service connected fracture of the tibia and fibula 
results in no more than slight right ankle disability at this 
time.  Such a level of ankle disability is adequately 
reflected by the 10 percent rating currently assigned under 
Diagnostic Code 5262.  Moreover, the evidence of record also 
does not show that the veteran's service connected right leg 
disorder results in more that very slight symptomatology in 
the right knee.  

Range of motion in the right knee has been repeatedly noted 
to be painless and normal and there is no indication of any 
fatigue, weakness, or lack of endurance in the veteran's 
right knee.  Thus an increased evaluation is not warranted on 
the basis of functional impairment.  38 C.F.R. §§ 4.40, 4.45.  
Knee symptomatology of this extent is also adequately 
reflected by the 10 percent evaluation currently assigned for 
the residuals of his fracture to the right tibia and fibula 
under Diagnostic Code 5262.  

On a recent VA examination, an x-ray noted arthritis in the 
right knee and the VA medical examiner attributed this 
finding to the veteran's service connected residuals of a 
fracture of the right tibia and fibula.  Under the provisions 
of Diagnostic Codes 5010-5003 traumatic arthritis will be 
rated on the basis of limitation of motion of the affected 
joint.  When, the limitation of motion in the specific joint 
involved is noncompensable under the appropriate diagnostic 
code a rating of 10 percent is for application for each major 
joint or group of minor joints involved.  In the absence of 
limitation of motion a 10 percent rating will be assigned if 
there is evidence of involvement in two or more major joints 
or two or more groups of minor joints.  

Under the provisions of 38 C.F.R. § 4.71(a), Diagnostic Code 
5260-5261, a noncompensable rating is assigned if knee 
flexion is limited to 60 degrees and/or knee extension is 
limited to 5 degrees.  A 10 percent rating is assignable if 
knee flexion is limited to 45 degrees and/or extension is 
limited to 10 degrees.  A 20 percent rating is assigned if 
flexion in the knee is limited to 30 degrees and/or extension 
is limited to 15 degrees.  

As noted earlier, the veteran has consistently had full and 
normal range of motion in the right knee in recent years 
without any further limitations noted due to pain, fatigue, 
incoordination, or weakness.  There have been no findings 
that indicate fatigue, weakness, or lack of endurance in the 
right knee.  Therefore an evaluation in excess of 10 percent 
for the residuals of the veteran's fracture of his right 
tibia and fibula under Diagnostic Code 5262 cannot be 
supported.  

The Board is cognizant of the opinions by the VA General 
Counsel dated July1, 1997 (VAOPGCPREC 23-97) and August 14, 
1998 (VAOPGCPREC 9-98) that held that separate disability 
ratings may be assigned for a service connected knee 
disability under the provisions of 38 C.F.R. § 4.71(a) 
Diagnostic Codes 5257 and 5003 when there is both arthritis 
and instability of a knee.  As noted above, degenerative 
joint disease has been noted on an x-ray of the right knee.  
However, no instability in the veteran's right knee has been 
clinically demonstrated in the record.  Therefore a separate 
evaluation for the veteran's right knee disability under 
Diagnostic Code 5257 is also not for application in this 
case.  

In view of the above, the Board concludes that the service-
connected residuals of a fracture to the right tibia and 
fibula warrants no more than a 10 percent rating.  


ORDER

An evaluation in excess of 10 percent for residuals of a 
fracture to the right tibia and fibula is denied.  

		
	Mark D. Hindin.  
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

